Citation Nr: 1604939	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-15 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for Meniere's syndrome.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1971 to October 1971 and from August 1984 to April 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran's claims file is under the jurisdiction of the RO in Atlanta, Georgia.


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected Meniere's syndrome has been manifested by hearing loss, tinnitus, and attacks of vertigo occurring about one to four times per month and lasting about one to 24 hours in duration.  


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent for Meniere's syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.87, Diagnostic Code 6205 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With respect to Veteran's appeal of the initial rating assigned to his service-connected Meniere's syndrome, the October 2007 rating decision granted the Veteran's service connection claim, and that claim is now substantiated.  Nevertheless, the February 2009 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Thus, the Veteran was informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that already assigned.  Accordingly, the Board finds that the Veteran has received the requisite notice.  

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.

The Veteran was initially provided VA examinations in May 2007, August 2010, and September 2010.  In July 2015, the Board remanded the above-captioned claim in order to provide the Veteran a more recent examination, which he received in August 2015.  The examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for a fully informed evaluation of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the Veteran has received an adequate examination and that the RO substantially complied with the Board's July 2015 remand directives.  See Id.; see also Stegall v. West, 11 Vet. App. 268, 271 (1998)

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In an October 2007 rating decision, service connection was granted for Meniere's syndrome, to which 30 percent disability rating was assigned, effective December 29, 2006.  Thereafter, the Veteran appealed the initial rating assigned to her service-connected Meniere's syndrome.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Rating Schedule provides that Meniere's syndrome, or endolymphatic hydrops, is rated either under the criteria set forth in Diagnostic Code 6205 or by separately rating vertigo as a peripheral vestibular disorder, hearing impairment, and tinnitus, whichever method results in a higher overall rating.  38 C.F.R. § 4.87, Diagnostic Code 6205.  A rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  Id.

The Veteran's service-connected Meniere's syndrome has been assigned a 30 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.87, Diagnostic Code 6205.  Pursuant to Diagnostic Code 6205, a 30 percent disability rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  A 60 percent disability rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  Id.  A 100 percent disability rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Id.  A Cerebellar gait is "a staggering ataxic gait, sometimes with a tendency to fall to one side."  Dorland's Illustrated Medical Dictionary 753 (32nd Ed. 2012).

Post-service treatment records indicate that the Veteran received a diagnosis of Meniere's disease in 1998, for which he was prescribed Maxzide and Meclezine.  The record shows that he reported episodes of lightheadedness, dizziness, nausea, and vomiting.  

In April 2003, the Veteran reported episodes of Meniere's syndrome every two or three weeks, with a particularly bad episode occurring a week earlier.  He also reported symptoms of bilateral tinnitus.  

In January 2004, the Veteran reported that his episodes were increasing in frequency, occurring every week or two, and lasting for longer periods of time.  He also reported symptoms of tinnitus, bilaterally.  The impression was Meniere's syndrome, somewhat worsening.  The treatment provider renewed the Veteran's prescriptions for Maxzide and Meclizine and recommended Allegra.  If there was no change in the Veteran's symptoms, the treatment provider recommended adding Valium.  The Veteran was advised to return for evaluation in one year.  

During a May 2007 VA examination, the Veteran reported difficulty hearing and understanding conversational speech, particularly in the presence of background noise.  He also reported a constant, moderate ringing in both ears.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
30
70
LEFT
15
10
10
25
40

The puretone threshold average was 30 decibels in the right ear and 21 decibels in the left ear.  Speech recognition testing using the Maryland CNC word list revealed scores of 92 percent in each ear.  The diagnoses were mild/severe high frequency hearing loss in the right ear, mild high frequency hearing loss in the left ear, and tinnitus.

During an August 2010 VA examination, the Veteran reported difficulty understanding conversational speech, constant tinnitus, and attacks of dizziness and vomiting.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
45
70
LEFT
25
20
30
40
50

The puretone threshold average was 45 decibels in the right ear and 35 decibels in the left ear.  Speech recognition testing using the Maryland CNC word list revealed scores of 84 percent in the right ear and 88 percent in the left ear.  The diagnoses were moderate sensorineural hearing loss in the right ear and mild hearing loss in the left ear.  

During a September 2010 VA examination, the Veteran reported a history of hearing loss, tinnitus, dizziness, and attacks of vertigo, occurring once a week and lasting between a few hours to an entire day.  He stated that his vertigo improved with rest, time, and anti-emetic medication.  The Veteran also reported headaches that occurred without attacks.  The assessment was symmetric sensorineural hearing loss and vertigo.  The examiner indicated that the Veteran's attacks were more consistent with vestibular migraines than Meniere's disease, as the Veteran exhibited symmetric hearing loss at high frequencies, which did not fluctuate, and short lasting attacks were associated with headaches.  

An addendum to the September 2010 VA examination report indicates that there was no evidence of a vestibular problem upon examination.  The examiner also indicated that the Veteran's history and audiograms were not typical for Meniere's syndrome, as there was no fluctuation in hearing or tinnitus just before or during spells of vertigo.  The examiner opined that the Veteran's history was more consistent with migraines related to vertigo.  

During an August 2015 VA examination, the Veteran reported symptoms of bilateral hearing loss, tinnitus, and intermittent episodes of dizziness and nausea, which he described as a spinning sensation.  The Veteran reported attacks of vertigo about one to four times per month, lasting about one to 24 hours in duration.  He also reported taking Maxzide and Meclizine intermittently with partial relief of symptoms.  The diagnosis was Meniere's syndrome, or endolymphatic hydrops.  The examiner indicated that the Veteran was retired; however, his episodes of vertigo would affect his ability to work a job that required driving, as the Veteran reportedly had to pull over when he experienced an attack of vertigo.  Additionally, the examiner opined that the Veteran's symptoms would cause difficulty working at heights, climbing ladders, or operating heavy machinery.

As previously noted, the Veteran's service-connected Meniere's syndrome has been assigned a 30 percent rating pursuant to the criteria set forth in Diagnostic Code 6205.  Thus, in order for a higher disability rating to be warranted under Diagnostic Code 6250, the evidence must demonstrate, at a minimum, that the Veteran's disability picture more nearly approximates hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month.  38 C.F.R. § 4.87, Diagnostic Code 6205.  A review of the record reveals that the Veteran experienced hearing loss, tinnitus, and attacks of vertigo occurring about one to four times per month and lasting about one to 24 hours in duration.  Although there is no affirmative evidence of a cerebellar gait, no medical professional has indicated that the Veteran did not exhibit a cerebellar gait during his episodes of vertigo.  The record shows that the Veteran described these episodes as attacks of dizziness, nausea, and a room spinning sensation, which required him to pull over when driving and only improved with rest, time, and anti-emetic medications.  Moreover, the rating schedule does not contemplate a scenario in which a veteran experiences vertigo one or more times per month, but does not exhibit a cerebellar gait.  Based on the foregoing, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's disability picture more nearly approximates hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); see also 38 C.F.R. § 4.7 (2015) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating).  As such, a 60 percent disability rating is warranted.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  As the record does not show attacks of vertigo and cerebellar gait occurring more than once weekly, the Board finds that a 100 percent disability rating is not warranted for any distinct period on appeal.  See Id.; see also Fenderson, 12 Vet. App. at 126-27.

The Board has also considered whether the Veteran's Meniere's syndrome warrants a higher disability rating by separately evaluating his vestibular symptoms, hearing impairment, and tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  

Disability ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the  average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI representing profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2015).  The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

The rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b), each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  When 38 C.F.R. 
§ 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id.

Applying the results of the May 2007 audiometric testing to the Rating Schedule reveals numeric designations of Level I for each ear, which warrants a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII, Diagnostic Code 6100.  Applying the results of the August 2010 audiometric testing to the Rating Schedule reveals numeric designations of Level II for each ear, which also warrants a noncompensable rating for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VI, Table VII, Diagnostic Code 6100.  

Pursuant to Diagnostic Code 6260, the maximum schedular rating for tinnitus is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Pursuant to Diagnostic Code 6204, the maximum schedular rating for a peripheral vestibular disorder is 30 percent.  Thus, even if the Veteran received the maximum disability ratings available for tinnitus and vestibular disorders, the combined rating would not exceed the already assigned 60 percent rating.  See 38 C.F.R. § 4.25, Table I (2015).  

Generally, evaluating a disability using either a corresponding or analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Therefore, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra schedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   

As found above, the Veteran's service-connected Meniere's syndrome has been manifested by hearing loss, tinnitus, and attacks of vertigo occurring about one to four times per month.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 60 percent schedular rating.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is not working because he is retired.  Nevertheless, the record shows that his episodes of vertigo would affect his ability to perform certain job tasks, such as driving, working at heights, climbing ladders, and operating heavy machinery.  However, the Veteran has not asserted, and the record does not show, that the Veteran is rendered unemployable as a result of his service-connected Meniere's syndrome.  Thus, the Board finds that a claim of entitlement to TDIU has not been raised by the record.  See id. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a disability rating in excess of that already assigned, the doctrine is not for application.  See Gilbert v, 1 Vet. App. at 56.  

ORDER

An initial rating of 60 percent, but no more, for Meniere's syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


